UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 March 30, 2011 Date of Report (Date of earliest event reported) LocatePLUS Holdings Corporation (Exact name of registrant as specified in its charter) Delaware 000-49957 04-3332304 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Cummings Center Suite 235M Beverly, MA (Address of principal executive offices) (Zip Code) (978) 921-2727 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events The Company has been advised by YA Global Investments, L.P. (“YA Global”) that on Wednesday March 30, 2lobal completed the assignment to Gulabtech, LLC of a secured convertible debenture of the Company held by it, as announced by the Company on March 24, 2011. LOCATEPLUS HOLDINGS CORPORATION S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LocatePLUS Holdings Corporation By:/s/ Ronald Lifton President and Chief Executive Officer Date: March 30, 2011
